DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/16/2022.
Applicant's election with traverse of Invention I, Claims 1-18 in the reply filed on 11/16/2022 is acknowledged.  The traversal is on the ground(s) that the search for the two claim sets would not pose an undue burden on the Examiner.  This is not found persuasive because the Examiner stated in the restriction requirement for the need to search in a different field of search specifically for the method claims.
The requirement is still deemed proper and is therefore made FINAL. However the Examiner is open to the claims being rejoined if allowable subject matter is found and incorporated into the method claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 7-9, 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hobeich (US 2015/0182045).
1: Hobeich teaches a beverage sipper (sipper shown in Figure 13) comprising: 
a stem portion (stem portion shown in Figure 3 below) adapted to be releasably inserted into the unclaimed neck of an unclaimed beverage bottle, the stem portion comprising a stem wall (see Figure 3 below) having an outer surface adapted to contact the neck of the unclaimed beverage bottle and an inner surface that defines a stem portion beverage passageway (see Figure 3 below); and 
a sipping portion (see Figure 3 below) adapted to extend out of the unclaimed neck of the unclaimed beverage bottle when the stem portion is inserted in the unclaimed beverage bottle, the sipping portion comprising a sipping wall (see Figure 3 below) with an inner surface (see Figure 3 below) that defines a sipping portion beverage passageway that is in flow communication with the stem portion beverage passageway (see passageway shown in Figure 3 below), 
wherein the stem portion comprises a securing mechanism to secure the stem portion within the beverage bottle (since the stem wall is tapered and the cap is made from flexible food grade polymers [paragraph 0035], and capable of regaining its shape after manipulation, and inner rings 310 and external rings 116 have the flexibility, the stem portion is capable of accommodating beverage bottles of different diameter necks), the securing mechanism comprising a biasing mechanism that biases at least a portion of the stem wall outwardly, wherein the bias of the biasing mechanism may be overcome by applying an inward force to the stem wall to move at least a portion of the stem wall inwardly to allow the stem wall to be inserted into the neck of the beverage bottle, and wherein when the inward force is removed the biasing mechanism causes at least a portion of the stem wall to be forced outwardly to apply pressure against the neck of the beverage bottle when the stem portion is inserted in the beverage bottle (when 100 is inserted into a bottle, a biasing mechanism comprising 116-4,5,6 where an inward force, e.g. by a user or the walls of a bottle and the tapered nature of the wall, permitting the stem wall to be inserted and when the inward force is removed, the cap 100 returns to its original shape after manipulation [paragraph 0035], thereby applying pressure against the neck of a beverage bottle).

    PNG
    media_image1.png
    573
    556
    media_image1.png
    Greyscale


3: Hobeich teaches the claimed invention as discussed above for Claim 1 and Hobeich further teaches that the stem wall outer surface is at least partially cylindrically shaped when in its natural configuration (the stem wall outer surface is partially cylindrical in shape, in a tapered configuration, see Figure 2C-2D).

4: Hobeich teaches the claimed invention as discussed above for Claim 1 and Hobeich further teaches that the stem wall outer surface is at least partially conically shaped (see Figure 3 where the stem outer wall is conical, Figures 2C-2D) when in its natural configuration so that the bottom portion of the stem wall extends outwardly more than a top portion of the stem wall (see the bottom portion towards 116-3 extends outwardly more than at 310-1, see Figure 3).

7: Hobeich teaches the claimed invention as discussed above for Claim 1 and Hobeich further teaches that the sipping wall is at least partially conically shaped (see Figure 3 where the sipping wall is conical, Figures 2C-2D).

8: Hobeich teaches the claimed invention as discussed above for Claim 1 and Hobeich further teaches that the beverage sipper comprises a flange between the sipping portion and the stem portion, the flange being adapted to limit the depth of insertion of the stem portion into the bottle (116-4, capable of limiting the depth of insertion past 116-3).

9: Hobeich teaches the claimed invention as discussed above for Claim 1 and Hobeich further teaches that the outer wall of the stem portion includes a seal (116-4, capable o providing a seal for containers diameters larger than 116-3).
12: Hobeich teaches the claimed invention as discussed above for Claim 1 and Hobeich further teaches a removable stopper that conforms to an inner wall of the sipping portion (306-8,9 is removable relative to the beverage container and capable of conforming to the inner walls of the sipping portion).

13: Hobeich teaches a beverage sipper (sipper shown in Figure 13) comprising: 
a stem portion (see Figure 3 above) adapted to be releasably inserted into the unclaimed neck of an unclaimed beverage bottle, the stem portion comprising a stem wall (see Figure 3 above) having an outer surface (see Figure 3 above) adapted to contact the unclaimed neck of the unclaimed beverage bottle and an inner surface that defines a stem portion beverage passageway; and 
a sipping portion (see Figure 3 above) adapted to extend out of the neck of the beverage bottle when the stem portion is inserted in the unclaimed beverage bottle, the sipping portion comprising a sipping wall (see Figure 3 above) with an inner surface (see Figure 3 above) that defines a sipping portion beverage passageway that is in flow communication with the stem portion beverage passageway (see Figure 3 above), 
wherein the stem portion comprises a securing mechanism to secure the stem portion within the beverage bottle, the securing mechanism configured to allow the stem portion to be secured to beverage bottles have different diameter necks (since the stem wall is tapered and the cap is made from flexible food grade polymers, paragraph 0035, and capable of regaining its shape after manipulation, and inner rings 310 and external rings 116 have the flexibility, the stem portion is capable of accommodating beverage bottles of different diameter necks).

14: Hobeich teaches the claimed invention as discussed above for Claim 13 and Hobeich further teaches that the securing mechanism comprises a biasing mechanism that biases at least a portion of the stem wall outwardly, wherein the bias of the biasing mechanism may be overcome by applying an inward force to the stem wall to move at least a portion of the stem wall inwardly to allow the stem wall to be inserted into the neck of the beverage bottle, and wherein when the inward force is removed the biasing mechanism causes at least a portion of the stem wall to be forced outwardly to apply pressure against the neck of the beverage bottle when the stem portion is inserted in the beverage bottle (when 100 is inserted into a bottle, a biasing mechanism comprising 116-4,5,6 where an inward force, e.g. by a user or the walls of a bottle and the tapered nature of the wall, permitting the stem wall to be inserted and when the inward force is removed, the cap 100 returns to its original shape after manipulation [0035], thereby applying pressure against the neck of a beverage bottle).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hobeich (US 2015/0182045).

5-6: Hobeich teaches the claimed invention as discussed above for Claim 1 except for the explicit teaching of the stem wall is moveable inwardly to a position where the cross sectional dimension of the stem wall is at least 2 mm or 4mm less than the cross sectional dimension of the stem wall when no inward force is applied.
Hobeich teaches that the cap 100 is capable of being flexed, and the cap capable of being flexed depending upon the force applied to the walls and the cap is made from flexible food grade polymers, paragraph 0035, and capable of regaining its shape after manipulation thereby capable of recovering from deflection based upon the force applied and the diameter of the cap.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hobeich such that the stem wall is moveable inwardly to a position where the cross sectional dimension of the stem wall is at least 2 mm or 4mm less than the cross sectional dimension of the stem wall when no inward force is applied since a user is capable of generating a force with one’s hands to deflect the walls of the cap by 2-4mm and permitting the cap to return to its original shape when no force is applied, as taught by Hobeich (paragraph 0035).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hobeich (US 2015/0182045) in view of Heiberger et al. (Heiberger US 2020/0085217).

11: Hobeich teaches the claimed invention as discussed above for Claim 1 except a one-way valve is positioned in the stem portion beverage passageway or in the sipping portion beverage passageway.
Heiberger teaches a one way valve 5, in combination with a seated plug 27 to toggle between an open and closed position such that contents within a beverage containers are not inadvertently dispensed, paragraph 0022.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hobeich such that a one way valve is further provided in the sipping portion passageway in order to control the contents within from inadvertently dispensing (paragraph 0022).

Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hobeich (US 2015/0182045) in view of Heiml (US 2014/0001184).

16-18: Hobeich teaches the claimed invention as discussed above for Claim 1 except that the securing mechanism is adapted to secure the beverage sipper into beverage bottles having an internal neck diameter across the range of from about 16 mm to about 18 mm, 14.9 mm to 21.1 mm, or 17.2 mm to 20.1 mm.
Heiml teaches a circular round sample container 3, having a cross-section or internal diameter a lower limit of 8 mm, preferably 11 mm and an upper limit of 18 mm, preferably 14 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hobeich such that the securing mechanism is adapted to secure the beverage sipper into beverage bottles having an internal neck diameter across the range of from about 16 mm to about 18 mm, 14.9 mm to 21.1 mm, or 17.2 mm to 20.1 mm since the modification would amount to the sizing of the bottles and the sipper is capable of accommodating various bottle sizes since the sipper is flexible and capable of returning to its original form, after deformation. Furthermore, Applicant has provided no evidence that different portions of the broad range or values would work differently, here, there is no allegation of criticality or any evidence demonstrating any difference across the range therefore such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claims 2, 10, and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428. The examiner can normally be reached Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/King M Chu/Primary Examiner, Art Unit 3735